DETAILED ACTION
	This Office action is in response divisional application filed November 24, 2020.
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
This objection is repeated wherein the preamble is not seen to provide any patentable weight and the method of making a semiconductor device lack any steps to distinguish it from the patterning method.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KODAMA et al (2011/0236595) in view of CAMERON et al.
The claimed invention now recites the following in claim 1:
    PNG
    media_image1.png
    674
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    119
    580
    media_image2.png
    Greyscale


KODAMA et al report a photocurable composition excellent in patternability and dry etching for imprint technology.  The curable composition is used in an imprint technology as recited in paragraph [0261] shown below:
    PNG
    media_image3.png
    232
    418
    media_image3.png
    Greyscale

Applicants are directed to paragraph [0191] wherein KODAMA et al disclose that their photocurable composition may comprise photobase generators to adjust the pattern form, sensitivity and other properties.
CAMERON disclose a photobase having the structure shown below which meets the claimed sensitizer of formula (1), see page 284, Scheme 2, structure (3):

    PNG
    media_image4.png
    114
    202
    media_image4.png
    Greyscale


It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to add known photobase generators of CAMERON et al to the photocurable composition of KODAMA et al as taught in KODAMA et al to be used in an imprint process as suggested by CAMERON et al for an effective amine generator with the reasonable expectation of same or similar results for high-level patternability and high-level dry etching resistance.
It is not known from wherein the evidence discussed in the Remarks of November 24, 2020 originates and applicants have not signed a declaration under Rule 132 to authenticate the veracity of the evidence disclosed in the Remarks.  Because the evidence is not authenticated by declaration the evidence is not given any weight in overcoming the obviousness rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SAKAMOTO et al (2009/0263631) report a film forming composition for used in a method of nanoprinting for forming patterns.  The composition contains a photo radical paragraph [0117] line 7 shown below:
    PNG
    media_image5.png
    476
    423
    media_image5.png
    Greyscale

The composition is also taught to be formulated with a benzoin carbamate as reported in paragraph [0131] shown here:

    PNG
    media_image6.png
    134
    407
    media_image6.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
February 23, 2021